DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/26/2022 have been fully considered but they are not persuasive.
The applicant argues that Tieu et al. US 20150377246 discloses surfaces that contains a wear resistance composition. However, the working surface is just a surface and can be considered flow channel 66 of the Tieu reference. The surface 66 of the metal wall 38 (Fig 2) and the surface 215 of the vane nose 214 (Fig 13) can be interpreted to read onto the claim. The working surface of the claim would need to be further defined in order to overcome the rejection. 
The rejection is made final necessitated by amendment and updated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 5, 7, 16, 23-24, 26, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tieu et al. US 20150377246.
Regarding claim 1, Tieu discloses:
A method of producing a composite metal centrifugal slurry pump wear component (Fig 2: 10) including the following steps: 
(i) casting a centrifugal slurry pump wear component composed of a host metal composition (Fig 2; Par 46: Chromium white iron is the material of 12) wherein one or more cavities are formed in the centrifugal slurry pump wear component during casting (Par 49: Casting of 12 (18, 20, 22 formed as one piece)); 
(ii) inserting a wear resistant composition (Fig 2; Par 50: 14 and 16 is inserted into 12 and Par 58: 16 is made of wear resistant material (carbide) and Par 45: 14 is made of Tungsten Carbide) in solid form into the one or more cavities (Fig 2: 14 is inserted into the base 36 cavity and 16 is inserted into 18 cavity) formed in the centrifugal slurry pump wear component composed of the host metal composition; and, 
(iii) bonding the wear resistant composition into the one or more cavities of the centrifugal slurry pump wear component composed of the host metal composition to form the composite metal centrifugal slurry pump wear component (Par 37: 16 is bonded to 18 with epoxy therefore boding 14 into 12), 
wherein the wear resistant material is encased within the main body of the composite metal centrifugal slurry pump wear component (Fig 2: 14 and 16 is encased in 12) so that the working surfaces (Fig 2: 66) of the composite metal centrifugal slurry pump wear component are composed of the host metal composition without inclusion of the wear resistant composition (66 does not have wear resistance material and is considered separate from the surfaces of 14) and 
wherein the wear resistant composition has wear resistance which exceeds that of the host metal composition (Par 46 and 60: Tungsten carbide is stronger material that has a longer wear life than iron).
Regarding claim 2, Tieu discloses:
wherein the casting step (i) includes the following steps: 
(ia) positioning one or more cavity forming portions into a mould for the centrifugal slurry pump wear component (Par 49: Mold cavity to form 12); 
(ib) introducing the host metal composition in liquid form into the mould whereby the host metal composition surrounds the one or more cavity forming portions (Par 49: Liquid material is fed into the cavity); and, 
(ic) allowing the host metal composition in the mould to cool and solidify forming the centrifugal slurry pump wear component composed of the host metal composition (Par 49: Material is hardened to form 12).
Regarding claim 4, Tieu discloses:
wherein the one or more cavity forming portions is removed from the host metal composition to reveal the one or more cavities after step (ic) (Par 49: the material is released from the mold to form the structure).
Regarding claim 5, Tieu discloses:
wherein the one or more cavity forming portions is removed from the host metal composition by drilling and/or otherwise machining the component composed of the host metal composition after step (ic) (Par 49: Machining is used to for holes, apertures and recesses).
Regarding claim 7, Tieu discloses:
wherein the one or more cavity forming portions is at least partially fragmented as the host metal composition in the mould solidifies due to shrinkage of the host metal composition during step (ic) (Par 49: Machining is used to for holes, apertures and recesses).
Regarding claim 16, Tieu discloses:
wherein the wear resistant composition is bonded into the one or more cavities in the host metal using an adhesive or by using a brazing method (Par 37: 16 is bonded to 18 with epoxy therefore boding 14 into 12).
Regarding claim 23, Tieu discloses:
A composite metal centrifugal slurry pump wear component (Fig 2: 10) including: 
a main body portion (Fig 2; Par 49: 12 (18, 20, 22 formed as one piece)) composed of a host metal composition (Fig 2; Par 46: Chromium white iron is the material of 12), the main body portion including one or more cavities located therein (Fig 2; Par 50: 14 is inserted into the base 36 cavity and 16 is inserted into 18 cavity); and, 
a wear resistant composition (Fig 2; Par 50: 14 and 16 is inserted into 12 and Par 58: 16 is made of wear resistant material (carbide) and Par 45: 14 is made of Tungsten Carbide) bonded within the one or more cavities of the main body portion (Par 37: 16 is bonded to 18 with epoxy therefore boding 14 into 12), 
wherein the one or more cavities are formed during casting of the main body portion (Par 49: Casting of 12 (18, 20, 22 formed as one piece)) and 
the wear resistant material is encased within the main body portion of the composite metal centrifugal slurry pump wear component (Fig 2: 14 and 16 is encased in 12) whereby the working surfaces (Fig 2: 66) of the composite metal centrifugal slurry pump wear component are composed of the host metal composition without inclusion of the wear resistant composition (66 does not have wear resistance material and is considered separate from the surfaces of 14) and 
wherein the wear resistant composition has wear resistance which exceeds that of the host metal composition (Par 46 and 60: Tungsten carbide is stronger material that has a longer wear life than iron).
Regarding claim 24, Tieu discloses:
wherein the host metal composition is selected from a high chrome white cast iron (Fig 2; Par 46: Chromium white iron is the material of 12). 
Regarding claim 26, Tieu discloses:
wherein the wear resistant composition is selected from tungsten carbide (Fig 2; Par 50: 14 and 16 is inserted into 12 and Par 58: 16 is made of wear resistant material (carbide) and Par 45: 14 is made of Tungsten Carbide).
Regarding claim 28, Tieu discloses:
wherein the wear resistant composition is bonded into the one or more cavities in the host metal using an adhesive or by using a brazing method (Par 37: 16 is bonded to 18 with epoxy therefore boding 14 into 12).
Regarding claim 29, Tieu discloses:
wherein one or more cavities are located within the main body portion of the composite wear component adjacent to a wear surface of the composite metal wear component (Fig 2: 16 is in the 18 cavity and is adjacent to the surfaces).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tieu et al. US 20150377246 in view of Radon US 5183518.
Regarding claim 11, Tieu discloses all of the above limitations. However, they are silent as to:
wherein the component composed of the host metal composition is heat treated and/or undergoes a tempering treatment to remove any residual stresses resulting from the formation of the one or more cavities after the one or more cavity forming portions is removed from the component composed of the host metal composition.
From the same field of endeavor, Radon teaches 
the host metal composition is heat treated and/or undergoes a tempering treatment to remove any residual stresses (Col 4, line 8-22: High chromium white cast iron is produced by casting and undergoes heat treatment and hardening treatment). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Tieus’s chromium cast iron by heat treating and harden treatment the material to reduce thermal stresses and to virtually eliminate thermal stress defects (Col 4, line 8-22).
The combination would result in: wherein the component composed of the host metal composition is heat treated and/or undergoes a tempering treatment to remove any residual stresses resulting from the formation of the one or more cavities after the one or more cavity forming portions is removed from the component composed of the host metal composition.
Allowable Subject Matter
Claim 36, 39, and 42-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims further define the cavities where the cavities extend through the  The closest prior art (above) shows that the material is attached to the top of the vanes and do not extend through the body portion of the vane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745